Citation Nr: 1218932	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  07-37 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for anxiety disorder.

3.  Whether the Veteran's retroactive service retirement pay was correct.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1975 to June 1989. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2005 and an administrative decision in September 2007 of a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

On the application to reopen the claim of service connection for a right ear hearing loss disability and for the claim of service connection for anxiety, in his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  A review of the record shows that a hearing was not scheduled.  

To ensure procedural due process, the case needs further development.

As to whether VA correctly calculated the Veteran's retroactive service retirement pay, in October 2007, the Veteran filed a notice of disagreement to determination in September 2007.  No further action was taken by the RO.  Therefore, this issue must be remanded for a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999). 





Accordingly, the appeal is REMANDED for the following action:

1.  On the application to reopen the claim of service connection for a right ear hearing loss disability and for the claim of service connection for anxiety, schedule the Veteran for a hearing before the Board. 

2.  Furnish the Veteran a statement of the case on the issue of whether VA correctly calculated the Veteran's retroactive service retirement pay.  Notify the Veteran that he still needs to file a timely substantive appeal, if he intends to continue the appeal of the issue. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

